Title: Thomas Jefferson to Joseph Milligan, 25 October 1818
From: Jefferson, Thomas
To: Milligan, Joseph


          
            Dear Sir
            Monticello Oct. 25. 18.
          
          I recieved with great joy the compleat copy of the translation of Tracy’s work. it will need no other Table of Contents than the Analytical table from page ix. to xxviii. mr Tracy had a particular wish it should be known that I revised the translation. on the next sheet leaf therefore I have addressed a letter to you which may be printed on a single leaf, and inserted between the title page & Prospectus. send me one of  these leaves when printed, that I may insert it in the copy of the work you sent me, to be forwarded to the author. I salute you with friendship and respect.
          
            Th: Jefferson
          
        